Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 10/13/2020. Claims 1-10 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 10/13/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
The Information Disclosure Statement filed on 06/02/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-189341, filed on 10/16/2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odate (J.P. Publication No. 2016/200985).
Regarding claim 1
Odate discloses “A vehicle contact avoidance assist system for providing assistance in avoiding an obstacle located ahead of or otherwise adjacent to an own vehicle, comprising: a steering device including a steering actuator for steering a steerable wheel of the vehicle according to a steering input applied to a steering wheel of the vehicle;” (See Odate [0037] disclosing steering device 38, for example comprising  a motor and assisting the drivers steering action.).
Odate discloses “an obstacle acquisition unit configured to acquire an obstacle located ahead of the vehicle;” (See Odate [0030] disclosing an obstacle detection unit 28, which may be mounted in the periphery of the front grille of a vehicle.).
Odate discloses “a contact avoidance control unit configured to perform an obstacle avoidance operation upon detecting the obstacle located ahead of the vehicle by the obstacle acquisition unit, the obstacle avoidance operation including a steering of the steerable wheel via the steering actuator so as to avoid the obstacle;” (See Odate [0060] disclosing a control unit 34, for controlling the steering device 38 to assist the steering wheel with an assist force, and successfully avoiding an obstacle. The obstacle may be detected in-front of the vehicle, with the obstacle detection unit, see [0030]).
Odate discloses “a steering wheel gripping state detection unit configured to detect a gripping state of the steering wheel by a vehicle operator;” (See Odate [0051] disclosing step S202, for determining if a steering wheel is gripped by a driver with both hands based on the detection result of the contact detection unit.).
Odate discloses “wherein the contact avoidance control unit is configured to apply a restriction on the obstacle avoidance operation depending on the detected gripping state.” (See Odate [0057]-[0058] disclosing a control unit 34 causing the steering device 38 to assist with the steering wheel according to the detected operation of the steering wheel determined at S202, and example scenarios of determining an assist force corresponding to the detected gripping state, such as with a first assist force, which is lower than a second and third assist force.).
Regarding claim 2
Odate discloses “The vehicle contact avoidance assist system according to claim 1, wherein the restriction includes limiting a steering torque of the steering actuator.” (See Odate [0058]-[0059] disclosing an example assist force corresponding to a detected gripping state. The assist force corresponding to an assist torque by the assist motor when the steering wheel is operated by the driver.).
Regarding claim 5
Odate discloses “The vehicle contact avoidance assist system according to claim 1, wherein the gripping state includes a both-hands gripping state where the vehicle operator grips the steering wheel with both hands,” (See Odate [0012] disclosing a skill level determination unit determining whether a driver is holding a steering wheel with both hands.).
Odate discloses “and a one-hand gripping state where the vehicle operator grips the steering wheel with a single hand,” (See Odate [0006] disclosing a steering grip detection unit for detecting a grip condition of a driver’s hand (left or right hand).).
Odate discloses “the restriction applied by the contact avoidance control unit being of a higher level in the one-hand gripping state than in the both-hands gripping state.” (See Odate [0059] disclosing an example when one handed driving is performed with a lower-skilled hand, the assist force is weaker (higher restriction) than when two handed driving is being performed.).
Regarding claim 8
Odate discloses “The vehicle contact avoidance assist system according to claim 5, wherein the contact avoidance control unit is configured to transmit a signal to the vehicle operator via the steering wheel when the single-hand gripping state is detected immediately before the obstacle avoidance operation is initiated and/or during execution of the obstacle avoidance operation.” (See Odate [0054] disclosing an alarm output when it is detected that a driver is driving with a hand of lower skill (single hand). The alarm may be output to the steering wheel, via steering wheel electrodes 13R & 13L, indicating the possibility of a collision, therefore before an obstacle avoidance operation is initiated, see [0036].).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Odate (J.P. Publication No. 2016/200985), in view of Kanaboshi et. al. (U.S. Publication No. 2008/0300788).
Regarding claim 3
Odate discloses all of the elements of claim 1 and further discloses all of the elements of the claimed invention except “The vehicle contact avoidance assist system according to claim 1, wherein the restriction includes limiting a steering angular speed of the steering actuator.” 
Kanaboshi discloses “The vehicle contact avoidance assist system according to claim 1, wherein the restriction includes limiting a steering angular speed of the steering actuator.” (See Kanaboshi [0041] disclosing parameters α and β for reducing the steering angle and steering angular velocity, corresponding to an avoidance maneuver, being performed by a driver, [0040]. Also see [0043]-[0044] & [0058]).
Odate and Kanaboshi are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Odate to incorporate the teachings of Kanaboshi, to include a restriction for limiting a steering angular speed of an actuator, when performing a steering assist for an evasive maneuver. Doing so provides a known technique in the art for providing collision avoidance steering assistance, advantageously as reducing a steering angular velocity may restrict the turning of the steering wheel too quickly in the obstacle avoidance operation in the case of the one-hand gripping state to a greater extent than in the case of the both-hands gripping state, thus mitigating further danger, strain or discomfort.
Regarding claim 4
Odate discloses all of the elements of claim 1 and further discloses all of the elements of the claimed invention except “The vehicle contact avoidance assist system according to claim 1, wherein the restriction includes limiting a steering angle of the steering actuator.” 
Kanaboshi discloses “The vehicle contact avoidance assist system according to claim 1, wherein the restriction includes limiting a steering angle of the steering actuator.” (See Kanaboshi [0041] disclosing parameters α and β for reducing the steering angle and steering angular velocity, corresponding to an avoidance maneuver, being performed by a driver, [0040]. Also see [0043]-[0044] & [0058]).
Odate and Kanaboshi are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Odate to incorporate the teachings of Kanaboshi, to include a restriction for limiting a steering angle of an actuator, when performing a steering assist for an evasive maneuver. Doing so provides a known technique in the art for providing collision avoidance steering assistance, advantageously as reducing a steering angle may restrict the turning of the steering wheel to uncomfortable positions in the obstacle avoidance operation in the case of the one-hand gripping state to a greater extent than in the case of the both-hands gripping state, thus mitigating further danger, strain or discomfort.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Odate (J.P. Publication No. 2016/200985), in view of Kawakami et. al. (J.P. Publication No. 2008/247328).
Regarding claim 9
Odate discloses all of the elements of claim 1 and further discloses all of the elements of the claimed invention except “The vehicle contact avoidance assist system according to claim 8, wherein the signal to be transmitted to the vehicle operator comprises a cyclic angular movement of the steering wheel.” 
Kawakami discloses “The vehicle contact avoidance assist system according to claim 8, wherein the signal to be transmitted to the vehicle operator comprises a cyclic angular movement of the steering wheel.” (See Kawakami [0012] disclosing applying a steering torque on the steering wheel in a direction opposite of the collision avoidance direction, when a driver is a relaxed state, effectively alerting the driver to cause a reflexive action, prior to performing the contact avoidance assistance operation. That is the steering wheel turns in a pattern (“a cyclic angular movement of the steering wheel”) opposite of the avoidance trajectory.).
Odate and Kawakami are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Odate to incorporate the teachings of Kawakami, to include a signal for turning a steering wheel in a pattern, prior to performing a steering assist for an evasive maneuver. Doing so provides a known technique in the art for providing collision avoidance steering assistance, advantageously as providing a signal to alert a driver may prevent a delay in activating a steering avoidance assistance operation, by signaling a driver to change a gripping state from a relaxed state to a tense state, and thus the start of the avoidance operation is not delayed, thus mitigating further danger, strain or discomfort.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otake (U.S. Patent No. 10,377,366 B2) discloses a vehicle control device for detecting abnormal event directed to vehicle steering control and a driver steering wheel operation state. When a driver is operating a vehicle without hands on the steering wheel, the controller sets the control mode to a “weaker mode,” to decrease the control amount provided by the controller. Additionally, the controller alerts the driver of the abnormal state, (See Abstract and Fig. 12). Urai et. al. (U.S. Publication No. 2010/0121532 )discloses a vehicle safety driving apparatus, which calculates a contact avoidance amount for avoiding an obstacle, and detects a driver steering torque to determine the necessary assist force. The claimed invention, disclosing detection of an obstacle in front of the vehicle, and alerting a driver, prior to executing the assistance operation, (See Abstract, and Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664